FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 Company Number at the Commercial Registry (NIRE) 35.300.089.901 São Paulo, April 11, 2012. MANAGEMENT PROPOSALS FOR THE ANNUAL AND SPECIAL SHAREHOLDERS MEETING ON APRIL 27, 2012 Content At Annual Shareholders Meeting: Proposal for Designation of Retained Earnings for the fiscal year Capital Budgeting Comments of the Administrators about the Company’s Financial Situation Fiscal Council Nomination Items 12.6 to 12.10 of Reference Form, CVM Instruction 480/2009 Proposal of Management, Fiscal Council and Advisory Board Global Remuneration Annex to the Proposal of Management, Fiscal Council and Advisory Board Global Remuneration At Special Shareholders Meeting: Investment Plan for the Fiscal Year of 2012 Management Proposal – Adjustment of Appraisal Report Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Annex I to the Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Annex II to the Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Management Proposal – Capitalization of Reserves Annex 14 of CVM Instruction 481/2009 – Capitalization of Reserves Annex to Annex 14 of CVM Instruction 481/2009 – Capitalization of Reserves Management Proposal – Capitalization of the Goodwill Special Reserve Portion Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Annex I to Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Annex II to Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Management Proposal – Amendment to the Company’s Bylaws Annex to the Management Proposal – Amendment to the Company’s Bylaws AT ANNUAL SHAREHOLDERS MEETING: Proposal for Designation of Retained Earnings for the fiscal year (Article 9 of CVM Instruction n. 481, of December 7, 2009 (“CVM Instruction 481/2009”)) To the Shareholders: The Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO hereby proposes to the Annual and Special Shareholders meeting of 2012, according to Annex 9-1-II of CVM Instruction 481/2009 the following: 1. Net income for the fiscal year The Company’s Net Income on December 31, 2011 totals R$718,218,236.65. From this amount, R$365,910,911.83 will be designated for Legal Reserve. 2. Overall amount and the value per share of the dividends, including advanced dividends and interest on the Company capital already declared Advanced Dividends Proposal for Distribution of Dividends TOTAL Total Gross Amount 67,628,057.67 102,948,773.53 170,576,831.20 Amount per Common Share 0.244994903 0.372950601 0.617945504 Amount per Preferred Share 0.269494393 0.410245661 0.679740054 3. Percentage of net income distributed for the exercise Management proposes the distribution of twenty-five percent (25%) of the Company’s net income, provided for in Article 35 of the Company Bylaws. 4. Overall amount and the amount per share of the dividends distributed based on income from previous fiscal years There is no proposal for distribution of dividends based on income from previous years. 5. Inform, upon deduction of advanced dividends and interest on the Company capital already declared: a. The gross amount of the dividend and interests on the Company capital, separately, per share of each type and class The amount of the proposed dividends is R$0.372950601 per common share and R$ 0.410245661 per preferred share, upon deduction of the amount of the advanced dividends already distributed. There was no declaration of interests on the Company capital. b. Terms and deadline for payment of dividends and interest on the Company capital As permitted by the Bylaws, the Management proposes that the dividends proposed for the Annual Shareholders’ Meeting shall be paid within up to sixty (60) days after its approval at the Meeting. c. Possible adjustment and interests on the dividends and interests on the Company capital The dividends shall be paid within the above mentioned deadline, without any monetary adjustment between the date of its declaration and the date of its actual payment. d. Date of declaration of payment of the dividends and interests on the Company capital considered for identification of the shareholders entitled to be paid Advanced Distribution re. 1 st quarter Advanced Distribution re. 2 st quarter Advanced Distribution re. 3 rd quarter Proposal for Distribution of Dividends Share Base for the Distribution May 19, 2011 August 1, 2011 November 14, 2011 April 27, 2012 Date of Beginning of Negotiations Ex-Rights May 20, 2011 August 2, 2010 November 16, 2011 April 30, 2012 6. Declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods There is no declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods. 7. Comparative table indicating the following amounts per share of each type and class: Net earnings for the fiscal year 591,579,628.27 722,421,870.97 718,218,236.65 Total dividend total distributed 140,500,161.71 171,575,194.36 170,576,831.20 Dividend related to Preferred Shares 0.587931773 0.690501017 0.679740054 Dividend related to Preferred Shares Class B 0.01 - - Dividend related to Common Shares 0.534483430 0.627728197 0.617945504 8. Designation of income for the legal reserve a. Identify the amount designed for the legal reserve Pursuant to Law6,404/76, the management proposes the designation of R$ 35,910,911.83 to legal reserve. b. Provide details as concerns the calculation of the legal reserve Earnings before Taxes/Interest in the Company capital 803,297,985.61 Taxes/ Interest in the Company capital (85,079,748.96) Net Income 718,218,236.65 Legal Reserve (5% of the Net Income) 35,910,911.83 9. If the Company has preferred shares entitled to fixed or minimum dividends a. Describe the calculation of the fixed or minimum dividends The owners of the Company preferred shares have priority on the payment of an annual minimum dividend in the amount of R$ 0.08 per one (1) share, non-cumulative. In addition, to each preferred share, a dividend ten percent (10%) higher than that granted to each common share is granted, in accordance with Article 17, Paragraph 1, of Law 6,404/76, as amended by Law 10,303/01, including, for purposes of this calculation, in the sum of the total dividend paid to the preferred shares, the amount paid as minimum annual dividend. b. Inform whether the income for the fiscal year is sufficient for full payment of the fixed or minimum dividends Yes, it is sufficient. c. Inform whether an unpaid part is cumulative There is no unpaid part of fixed or minimum dividends. d. Identify the overall amount of the fixed or minimum dividends to be paid to each class of preferred shares Preferred Shares Overall amount of the dividend paid in advance to the holders of preferred shares R$ 43,207,002.26 Overall amount of the dividend to be paid to the holders of preferred shares R$ 65,773,113.18 Overall amount of the dividend paid to the holders of preferred shares R$ 108,980,115.44 e. Identify the fixed or minimum dividends to be paid per preferred share of each class Preferred Shares Amount of the dividend paid in advance to each class of preferred share R$ 0.269494393 Overall amount of the dividend to be paid to each class of preferred share R$ 0.410245661 Overall amount of the dividend paid to each class of preferred share R$ 0.679740054 With respect to the mandatory dividend a. Describe the calculation stipulated by the Bylaws In accordance with Article 35, Paragraph 1 of the Company Bylaws, the shareholders shall have the right to receive, in each fiscal year, as dividends, a mandatory percentage of twenty-five percent (25%) on the net income for the fiscal year, with the following adjustments: (a) the deduction of the amounts designed for, in the fiscal year, legal reserve and contingencies reserve; and (b) the addition of the amounts resulting from reversion, in the fiscal year, of contingencies reserve previously composed. The payment of dividend stipulated under the abovementioned terms may be limited to the amount of net income for the fiscal year in which it was realized under the law, provided that the difference be registered as reserve of income to be realized. The earnings registered under the reserve of income to be realized, whenever realized and if they are not absorbed by losses incurred in subsequent fiscal years, shall be added to the first dividend declared following realization. b. Inform whether it is being fully paid The mandatory dividend is being fully paid. c. Inform the amount occasionally retained There is no retention of mandatory dividend as a result of the financial situation of the Company. Retained mandatory dividend as a result of the financial situation of the Company There is no retention of mandatory dividend as a result of the financial situation of the Company. Designation of income for contingencies reserve There is no designation of income for the contingencies reserve. Designation of income for the reserve of income to be realized There is no designation of income for the reserve of income to be realized. Designation of income for reserves stipulated by the Bylaws a Describe the Articles contained in the Bylaws providing for the reserve The reserve for expansion is provided for by Article 35, Paragraph 2 of the Company Bylaws, to wit: “Article 35 – () Paragraph 2 – The Reserve for Expansion is created and has the purpose of ensuring funds to finance additional applications of fixed and working capital and shall be formed with up to one hundred percent (100%) of the remaining net income after the designations stipulated by letters "a" [legal reserve], "b" [contingencies reserve], and "c" [dividend] of item IV, in that the total amount of such reserve may not exceed the amount of the Company’s Capital Stock.” b. Identify the amount designated for the reserve The Management proposes the retained earnings designated for the reserve for expansion in the amount of R$460,557,444.25. c. Describe the calculation The amount designated for the Reserve for Expansion is equivalent to 90% of the Adjusted Net Income for the fiscal year ended on December 31, 2011. The Adjusted Income is calculated as follows: Net Income for the Fiscal Year R$ 718,218,236.65 Legal Reserve (5%) R$ (35,910,911.83) Tax Base for Dividends R$ 682,307,324.82 Dividends (25%) R$ (170,576,831.20) Adjusted Net Income R$ 511,730,493.61 Reserve for Expansion (90%) R$ 460,557,444.25 Retained earnings provided for by capital budgeting a. Identify the amount of retained earnings Management proposes that earnings be retained in the amount of R$511,730,493.61, in that R$460,557,444.25 for the reserve for expansion (under Article 35, Paragraph 2 of the Company Bylaws) and R$51,173,049.36 based on capital budgeting under Article 196, Paragraph 2 of Law 6,404/76. b. Provide a copy of the capital budgeting See next document. Designation of the income for the tax incentives reserve There is no designation of income for any tax incentives reserves. São Paulo, February 16, 2012 BOARD OF EXECUTIVE OFFICERS Capital Budgeting To the Shareholders: In accordance with Article 196 of Law 6,404/76, the Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO hereby: 1. Informs the designation of the Retained Earnings for 2010 (Reserve for Expansion and Capital Budgeting) as approved at the 2011 Annual and Special Shareholders’ Meeting, as follows: (i) The Company’s Investment Plan for 2011 totaled up to R$ 1,410,000,000.00. However, the investment made by the Company totaled R$ 1,582,723,505.47, broken down as follows: R$ 245,778,959.24 for the opening of new stores and purchase of land, R$ 660,803,408.08 for refurbishment of stores and R$ 676,141,138.15 for infrastructure (IT, Logistics and others). (ii) The Reserve for Expansion and the Capital Budgeting approved at the 2011 Annual and Special Shareholders’ Meeting were used to support those investments. The difference was borne both with cash provided by its operating activities and proceeds raised from third parties. (iii) The Management will propose to the shareholders at the 2012 Annual and Special Shareholders’ Meeting the capital increase in the amount equivalent to the Reserve for Expansion and the Capital Budgeting, without issuance of new shares by the Company. This Management Proposal with details on the capital increase will be submitted to the Fiscal Council, to the Board of Directors and to the Annual and Special Shareholders Meeting. 2. Proposes the retention of R$ 511,730,493.61 from the 2011 adjusted net profit in order to borne the 2012 Investment Plan to be approved by the Board of Directors e and by the shareholders, of which (i) R$ 460,557,444.25 to the Reserve for Expansion (Article 35 – Paragraph 2 of the Company’s Bylaws) and R$ 51,173,049.36 to the Capital Budgeting (Article 196 of Law 6,404/76); 2.1 Under the terms of the Investment Plan proposed by the Company’s Management for 2012, investments of up to R$ 1,966,000,000.00 are included, broken down as follows: (i) R$ 1,021,000,000.00 for store openings, purchase of land and store conversions; (ii) R$ 454,351,000.00 for store refurbishing; and (iii) R$ 490,649,000.00 for infrastructure (IT, Logistics and others). a. In addition to the amount retained as Reserve for Expansion (Article 35, paragraph 2, of the Company’s Bylaws) and Capital Budgeting cited above, totaling R$511,730,493.61, the Company may support the investments proposed for 2012 using cash provided by its operating activities, as well as proceeds raised from third parties. This is our proposal. São Paulo, February 16, 2012. BOARD OF EXECUTIVE OFFICERS Comments of the Administrators about the Company’s Financial Situation Item 10 of Reference Form, CVM Instruction n. 480, of December 7, 2009 (“CVMInstruction 480/2009”) Fiscal Council Nomination (according to Article 10 of CVM Instruction 481/2009) Pursuant to CVM Instruction 481/2009, article 10, some information on the candidates to our Fiscal Council is shown below, which will be decided by our shareholders at the Annual Shareholders’ Meeting to be held on April 27, 2012. Fiscal Council 1) Fernando Maida Dall'Acqua (nominated by the controlling group to effective member of the fiscal council), born in 1949, he has been Chairman of the Fiscal Council since 2009. He is currently a Board member at Via Varejo S.A., Board member and Audit Committee member at ISA-CTEEP and Audit Committee member at the O Estado de São Paulo newspaper, in addition to providing consulting services to major companies on mergers and acquisitions, economic and financial valuation and tax advisory services. He was Finance Secretary to the São Paulo state government, has held financial, tax, budget and strategic management positions, besides serving as a member of the São Paulo State Privatization Council. He was also member of the Board of Directors and the Sarbanes-Oxley Audit Committee at Sabesp, and member of the Boards of CESP, PRODESP, DERSA, Banco Nossa Caixa and Banespa, besides serving on the Advisory Board of Grupo Pão de Açúcar. He holds a master’s degree in business administration from the Getulio Vargas Foundation, a PhD in Economic Development from the University of Wisconsin-Madison, USA, and received the post-doctoral title of “Livre Docente” in Business Administration from the Getulio Vargas Foundation, and Professor of the School of Administration of São Paulo (Getulio Vargas Foundation). He was also a Fellow at Michigan State University, U.S.A. Antonio Luiz de Campos Gurgel (nominated by the controlling group to substitute member of the fiscal council), born in 1940, he has been an alternate member of the Fiscal Council since 2009. Currently, he is a member of the Fiscal Council of Via Varejo S.A. He served as Fiscal Auditor of the Brazilian Internal Revenue Service, and, as advisor, he worked with companies such as Cargill Agrícola S.A., Companhia Energética do Estado de São Paulo - CESP, Hewlett-Packard Brasil Ltda., IBM Brasil Indústria, Máquinas e Serviços Ltda., TELESP - Telecomunicações de São Paulo S.A., Volkswagen do Brasil Indústria de Veículos Automotores Ltda., Banco Bradesco S.A., Banco Itaú Unibanco S.A. and Banco Real ABN Amro S.A. He worked as associate professor in the Accounting, Finance and Control Department of FGV/EAESP. He graduated in Business Administration from FGV/EAESP and holds an MBA from the Michigan State University, U.S.A. 2) Mario Probst (nominated by the controlling group to effective member of the fiscal council), born in 1953, he has been a member of the Fiscal Council since 2009. Mr. Probst was partner of KPMG Auditores Independentes and is currently a member of the Fiscal Council of Via Varejo S.A., member of the Audit Committee of Odontoprev S.A. and Ultrapar Participações S.A. He graduated in Business Administration from the Getulio Vargas Foundation and in Accounting Sciences from the College of Political and Economic Sciences of Rio de Janeiro. John Michel Pimenta de Moraes Streithorst (nominated by the controlling group to substitute member of the fiscal council), born in 1970, he has been an alternate member of the Fiscal Council since 2009. He is currently a member of the Fiscal Council of Via Varejo S.A., and member of the Investment Committee of Capital Mezanino FIP. He was member of the Investment Committee and director of Icatu Equity Partners and member of the Investment Committee of AIG Latin American Equity Partners. He holds a computer engineering degree from the Campinas State University (UNICAMP). 3) Raimundo Lourenço Maria Christians (nominated to effective member of the fiscal council), born in 1957, he has been a member of the Fiscal Council since 2011, when he was appointed by preferred shareholders. He begun his career at PricewaterhouseCoopers from 1979 to march 25, 2011, when he retired. In 32 years, worked on accounting and financial areas and lately on fiscal matters. Became parent in 1994 and was elected member of the Global Governance Board (2001 to 2005) and Oversight Board to South America (2000 to 2005) from PwC. Currently is a member of Board of Directors of General Shopping do Brasil S.A., chairman of the Audit Committee of Dasa - Diagnósticos da América S.A. and chairman of Fiscal Council of Kroton Educacional S.A He is also Officer at Holland-Brazil Commerce Chamber and member of Finance, Accounting and Financial markets commission at Brazilian Corporate Governance Institute. He holds a bachelor’s degree in accounting of Universidade Católica de Campinas - PUCC. Eduardo Cysneiros de Morais (nominated to substitute member of the fiscal council), born in 1974, started his carreer in 1998 at Matrix Bank, as buy-side analyst. Worked for Claritas in March 2002 as Portfolio Manager, variable income analyst and became partner in 2005. He is currently member of the fiscal council of Taesa, Cremer and OHL and held in 2009 the same position in Medial and Cremer. He is also member of the AMEC’s technical committee. He holds bachelor in economics at UFRJ and is certified at AMBIMA (CGA) and CFA. Items 12.6 to 12.10 of Reference Form, CVM Instruction 480/2009 12.6. With respect to each of the officers, directors and members of the fiscal council, indicate in table form: (a) name; (b) age; (c) profession; (d) CPF (tax registration number) pr passport number; (e) office held; (f) date of election or appointment; (g) date of investiture into office; (e) term of office; (f) other positions or functions held in the issuer; and (g) whether elected or appointed by the controlling shareholder, or not. (a) name Fernando Maida Dall'Acqua (b) age 62 (c) profession College Teacher (d) CPF (tax registration number) pr passport number 655.722.978-87 (e) office held Chairman of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not Yes (a) name Antonio Luiz de Campos Gurgel (b) age 71 (c) profession Business Administrator (d) CPF (tax registration number) pr passport number 030.703.368-68 (e) office held Substitute Member of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not Yes (a) name Mario Probst (b) age 58 (c) profession Business Administrator (d) CPF (tax registration number) pr passport number 029.415.318-74 (e) office held Effective Member of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not Yes (a) name John Michel Pimenta de Moraes Streithorst (b) age 41 (c) profession Computer Engineer (d) CPF (tax registration number) pr passport number 001.186.767-17 (e) office held Substitute Member of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not Yes (a) name Raimundo Lourenço Maria Christians (b) age 55 (c) profession Accountant (d) CPF (tax registration number) pr passport number 033.848.668-27 (e) office held Effective Member of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not No (a) name Eduardo Cysneiros de Morais (b) age 38 (c) profession Economist (d) CPF (tax registration number) pr passport number 017.971.487-29 (e) office held Substitute Member of the Fiscal Council (f) date of election or appointment 04/27/2012 (g) date of investiture into office 04/27/2012 (h) term of office 1 year (i) other positions or functions held in the issuer - (j) whether elected or appointed by the controlling shareholder, or not No 12.7. Provide the information mentioned in item 12.6 for the members of committees provided for in the issuer’s bylaws, and of audit, risk, financial and compensation committees or structures are not provided for in the bylaws Not applicable 12.8. For each of the officers, directors and members of the fiscal council, provide:: a. résumé, containing the following information: (i). main Professional experience over the last five years, indicating: name of the company, position and duties inherent in the position, principal activity of the company in which such experience occurred, identifying companies or organizations that belong (i) to the issuer’s economic group, or (ii) to shareholders who hold, directly or indirectly, 5% or more of a single kind or class of the issuer’s securities; ii. all management positions that the individual holds or has held in publicly-traded companies; b. a description of any of the following events, if they occurred in the last five years: i. any criminal conviction; ii. any conviction in an administrative proceeding before the CVM and the penalties applied; iii. any conviction under an administrative or judicial decision that hás become final and that suspended or disqualified the individual from the practice of any professional or commercial activity. Mr. Fernando Maida Dall'Acqua is currently a Board member at Via Varejo S.A., Board member and Audit Committee member at ISA-CTEEP and Audit Committee member at the O Estado de São Paulo newspaper, in addition to providing consulting services to major companies on mergers and acquisitions, economic and financial valuation and tax advisory services. He was Finance Secretary to the São Paulo state government, has held financial, tax, budget and strategic management positions, besides serving as a member of the São Paulo State Privatization Council. He was also member of the Board of Directors and the Sarbanes-Oxley Audit Committee at Sabesp, and member of the Boards of CESP, PRODESP, DERSA, Banco Nossa Caixa and Banespa, besides serving on the Advisory Board of Grupo Pão de Açúcar. He holds a master’s degree in business administration from the Getulio Vargas Foundation, a PhD in Economic Development from the University of Wisconsin-Madison, USA, and received the post-doctoral title of “Livre Docente” in Business Administration from the Getulio Vargas Foundation, and Professor of the School of Administration of São Paulo (Getulio Vargas Foundation). He was also a Fellow at Michigan State University, U.S.A. Mr. Antonio Luiz de Campos Gurgel served as Fiscal Auditor of the Brazilian Internal Revenue Service, and, as advisor, he worked with companies such as Cargill Agrícola S.A., Companhia Energética do Estado de São Paulo - CESP, Hewlett-Packard Brasil Ltda., IBM Brasil Indústria, Máquinas e Serviços Ltda., TELESP - Telecomunicações de São Paulo S.A., Volkswagen do Brasil Indústria de Veículos Automotores Ltda., Banco Bradesco S.A., Banco Itaú Unibanco S.A. and Banco Real ABN Amro S.A. He worked as associate professor in the Accounting, Finance and Control Department of FGV/EAESP. He graduated in Business Administration from FGV/EAESP and holds an MBA from the Michigan State University, U.S.A. Mr. Mario Probst was partner of KPMG Auditores Independentes and is currently a member of the Fiscal Council of Via Varejo S.A., member of the Audit Committee of Odontoprev S.A. and Ultrapar Participações S.A. He graduated in Business Administration from the Getulio Vargas Foundation and in Accounting Sciences from the College of Political and Economic Sciences of Rio de Janeiro. Mr. John Michel Pimenta de Moraes Streithorst was member of the Investment Committee and director of Icatu Equity Partners and member of the Investment Committee of AIG Latin American Equity Partners. He holds a computer engineering degree from the Campinas State University (UNICAMP). Mr. Raimundo Lourenço Maria Christians begun his carreer at PricewaterhouseCoopers from 1979 to march 25, 2011, when he retired. In 32 years, worked on accounting and financial areas and lately on fiscal matters. Became parent in 1994 and was elected member of the Global Governance Board (2001 to 2005) and Oversight Board to South America (2000 to 2005) from PwC. Currently is a member of Board of Directors of General Shopping do Brasil S.A., chairman of the Audit Committee of Dasa - Diagnósticos da América S.A. and chairman of Fiscal Council of Kroton Educacional S.A He is also Officer at Holland-Brazil Commerce Chamber and member of Finance, Accounting and Financial markets commission at Brazilian Corporate Governance Institute. He holds a bachelor’s degree in accounting of Universidade Católica de Campinas - PUCC. Mr. Eduardo Cysneiros de Morais started his carreer in 1998 at Matrix Bank, as buy-side analyst. Worked for Claritas in March 2002 as Portfolio Manager, variable income analyst and became partner in 2005. He is currently member of the fiscal council of Taesa, Cremer and OHL and held in 2009 the same position in Medial and Cremer. He is also member of the AMEC’s technical committee. He holds bachelor in economics at UFRJ and is certified at AMBIMA (CGA) and CFA. 12.9. State the existence of a spousal relationship, stable union or kinship to the second degree between: (a)the issuer’s officers and directors; (b) (i) the issuer’s officers and directors and (ii) the officers and directors of companies controlled directly or indirectly by the issuer; (c) (i) the officers and directors of the issuer or of companies controlled and (ii) the direct or indirect controlling shareholders of the issuers; and (d) (i) the issuer’s officers and directors and (ii) the officers and directors of companies that control the issuer, directly and indirectly. Not Applicable 12.10. Describe relationships of subordination (employment), provision of services or control existing in the last three fiscal years between the issuer’s officers and directors and: a. any company controlled directly and indirectly by the issuer; b.the issuer’s direct or indirect controlling shareholder; and c. where relevant, any supplier, customer, debtor or creditor of the issuer, or its controlled or controlling companies, or controlled or controlling companies of any of such persons Name of our administrator Position in our Company Controlled company Position in the controlled company Fernando Maida Dall'Acqua Chairman of the fiscal council Via Varejo S.A. Chairman of the fiscal council Antonio Luiz de Campos Gurgel Substitute member of the fiscal council Via Varejo S.A. Substitute member of the fiscal council Mario Probst Effective member of the fiscal council Via Varejo S.A. Effective member of the fiscal council John Michel Pimenta de Moraes Streithorst Substitute member of the fiscal council Via Varejo S.A. Substitute member of the fiscal council Raimundo Lourenço Maria Christians Effective member of the fiscal council Via Varejo S.A. Effective member of the fiscal council Eduardo Cysneiros de Morais Substitute member of the fiscal council Via Varejo S.A. Substitute member of the fiscal council Proposal of Management, Fiscal Council and Advisory Board Global Remuneration To the Shareholders: The Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO hereby proposes to the Annual and Special Shareholders’ Meeting the Proposal of Management, Fiscal Council and Advisory Board Global Remuneration for the fiscal year of 2012, as follows: 1. Management : up to R$ 52,622,289.00, to be divided as follows: (i) R$ 7,836,200.00 to the Company’s Board of Directors; and (ii) R$ 44,786,089.00 to the Board of executive officers, not considering the granting of stock options under the stock option plan in force. 2. Fiscal Council : up to R$ 504.000,00. 3. Advisory Board : up to R$ 198.000,00. The Section 13 of the Reference Form of the Company is attached to this management proposal in compliance with Article 12, item II, of CVM Instruction 481/2009. This is our proposal. São Paulo, April 11, 2012. BOARD OF EXECUTIVE OFFICERS Annex to the Proposal of Management, Fiscal Council and Advisory Board Global Remuneration (Item 13 of the Reference Form, ICVM 480/2009) AT SPECIAL SHAREHOLDERS MEETING: Investment Plan for the Fiscal Year of 2012 To the Shareholders: The Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO hereby proposes to the Annual and Special Shareholders’ Meeting the Investment Plan for the fiscal year of 2012 in the amount of up to R$ 1,966,000,000.00, broken down as follows: (i) R$ 1,021,000,000.00 for store openings, purchase of land and store conversions; (ii) R$ 454,351,000.00 for store refurbishing; and (iii) R$ 490,649,000.00 for IT infrastructure, logistics and others. In order to execute the investment plan, the Company will use the portion of the adjusted net profit retained to the Reserve of Expansion and to the Capital Budgeting, as proposed by Management, totaling R$ 460,557,444.25 and R$ 51,173,049.36, respectively. In addition to such amount, the Company may support the investments proposed for 2012 using cash provided by its operating activities, as well as proceeds raised from third parties. This is our proposal. São Paulo, April 11, 2012. BOARD OF EXECUTIVE OFFICERS Management Proposal – Adjustment of Appraisal Report Dear Shareholders: the Administration of the COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO , in seeking to attend to the Company’s current needs, proposes that the Annual and Special Shareholders’ Meeting to be held April 27, 2012 approve the new appraisal report issued by auditors MAGALHÃES ANDRADE S/C AUDITORES INDEPENDENTES , rectifying the report they issued on September 5, 1997 , whose substance was approved at the Special Shareholders’ Meeting held September 30, 1997 and supported the merger of the company GAAM S/A Comercial e Administradora, among others, by the Company (the “Report”). Such Report described the assets and liabilities of the merged companies, including specifying the properties they owned. It happened that the description of one of GAAM S/A Comercial e Administradora’s properties did not match the respective registration, thus making the corresponding registration with the competent Registro de Imóveis impossible. For purposes of elucidation, the description of the property included in the appraisal report of September 5, 1997, and the correct description included in the registration expedited by the competent Registro de Imóveis follow: Description of the appraisal report of September 5, 1997: “ Two houses at Rua Fradique Coutinho nºs 301 and 303, Vila Cerqueira Cesar, in the 45 th Sub-district, Pinheiros, and the terrain measuring 8m at the front, by 50m from front to back, with an area of 400m
